Citation Nr: 0831124	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  02-01 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Entitlement to service connection for conjunctivitis of the 
right eye, including as secondary to service-connected 
pterygium of the right eye.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had active service from August 1958 through 
August 1961.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a July 2001 rating decision, 
which, in pertinent part, denied of the above claim.

In September 2003, the veteran presented testimony during a 
Board hearing before the undersigned Acting Veterans Law 
Judge (VLJ) in San Antonio, Texas.  A copy of the hearing 
transcript is of record.   

In May 2004, this matter was remanded for further 
development.  In March 2006, the Board denied the veteran's 
claim.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2008 Order, the Court granted the parties' joint 
motion for remand, vacating the Board's decision and 
remanding the case for compliance with the terms of the joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required.


REMAND

In view of points raised in the joint motion, and the Board's 
review of the claims file, the Board finds that further RO 
action on the claim on appeal is warranted.

In the joint motion, the parties agreed that the Board 
misstated the law in this matter citing Degemetich v. Brown, 
104 F.3d 1328, 1132 (Fed. Cir. 1997), which the parties noted 
held that a "presently existing disability as of the time a 
claim is filed" is sufficient for compensation purposes.  
[Parenthetically, the Board notes that, in McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007), the Court held that, 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim.]

In the joint motion, the parties indicated that the veteran 
filed his claim for service connection for conjunctivitis in 
January 2000, and that the medical evidence in this case 
consists, in part, of (i) a January 2000 private eye 
examination report reflecting that the veteran had symptoms 
associated with conjunctivitis, (ii) a February 2000 medical 
note from the ophthalmologist who performed the January 2000 
eye examination, noting that the veteran had chronic 
conjunctivitis, and (iii) a June 2001 addendum to a May 2001 
VA eye examination, in which the examiner stated that the 
veteran "has had pterygium causing chronic conjunctival 
irritation for many years dating back to 1958."  Given this, 
the parties agreed that the veteran's case should be 
remanded as the Board provided inadequate reasons or bases 
to support its findings and conclusions.  In addition, the 
Board notes that the medical evidence in the claims file 
also consists of VA medical records and reports of eye 
examinations dated in May and September 2001, October 2004, 
October 2006, and December 2007.  None of these VA 
examination reports reflects that the veteran was diagnosed 
with a separate disability of conjunctivitis of the right 
eye.

The Board notes that the veteran contends that conjunctivitis 
of the right eye was incurred in service and may have been 
caused by his service-connected right eye pterygium.  Under 
38 C.F.R. § 3.310, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995); 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006).

Based on the foregoing, and consistent with the Court's March 
2008 Order, the Board finds that this matter should be 
remanded, and that the upon remand, the RO should arrange for 
the veteran's claims file be reviewed by the physician who 
prepared the December 2007 examination report (or a suitable 
substitute if this physician is unavailable), for the purpose 
of preparing an addendum that addresses whether the veteran 
has had, at any time since his claim was filed in January 
2000, a separate disability of chronic conjunctivitis of the 
right eye due to military service or to his service-connected 
pterygium of the right eye.  In this regard, the physician is 
asked to consider the medical evidence noted above.  Pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), such an 
opinion is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

The Board also finds that specific additional development of 
the claim on appeal is warranted.

The record also reflects that the veteran receives treatment 
through the South Texas Veterans Health Care System, to 
include the San Antonio and Kerrville VA Medical Centers 
(VAMCs) and the Frank J. Tejeda VA outpatient clinic.  Except 
for VA examination reports, only VA treatment records dated 
from January 27, 2000 through December 7, 2007 have been 
associated with the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding VA treatment records, 
following the procedures prescribed in 38 C.F.R. § 3.159(c) 
(2007) as regards requests for records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also ensure that (in addition to the 
above), its notice meets the requirements of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates, as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development (such as 
scheduling an examination) or notification action deemed 
warranted by the VCAA prior to readjudicating the claim on 
appeal.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the South 
Texas Veterans Health Care System all 
outstanding records of evaluation and/or 
treatment of the veteran dated prior to 
January 27, 2000 and since December 7, 
2007.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his attorney, a letter requesting that 
the veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the service connection claim on 
appeal.  The RO should explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  

The RO should also explain to the veteran 
the type of information or evidence 
needed to establish service connection 
for a disability on a secondary basis 
under 38 C.F.R. § 3.310 (2007).  The RO 
should ensure that its notice meets the 
requirements of Dingess/Hartman (cited to 
above), particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran's claims file to 
be reviewed by the physician who prepared 
the December 2007 VA examination report 
(or a suitable substitute if that 
physician is unavailable), for the 
purpose of preparing an addendum that 
addresses whether the veteran has had, at 
any time since his claim was filed in 
January 2000, a separate disability of 
chronic conjunctivitis of the right eye 
due to service or his service-connected 
pterygium of the right eye.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician, and the 
physician's report should reflect 
consideration of the veteran's documented 
medical history and assertions.  The 
report should contain a detailed account 
of any manifestations of conjunctivitis 
of the right eye found upon review, and 
the physician should specifically state 
whether the veteran has had, since his 
claim was filed in January 2000, a 
disability of chronic conjunctivitis of 
the right eye, separate and apart from 
his service-connected pterygium of the 
right eye.  If so, the physician should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., 50 percent 
or greater probability) that such 
disability is due to the veteran's 
service or was caused by, or aggravated 
by, a service-connected disability, to 
include his service-connected pterygium 
of the right eye.  In this regard, the 
physician is asked to comment on the 
medical evidence in the veteran's claims 
file, to include (i) a private eye 
examination dated in January 2000 in 
which the veteran was noted to have 
symptoms associated with conjunctivitis, 
(ii) a February 2000 medical note 
indicating that the veteran had chronic 
conjunctivitis, (iii) an addendum to a VA 
examination dated in June 2001 reporting 
that the veteran "has had pterygium 
causing chronic conjunctival irritation 
for many years dating back to 1958," and 
(iv) VA medical records and reports of 
examinations dated in May and September 
2001, October 2004, October 2006, and 
December 2007.  

If the physician is unable to provide the 
requested information, the physician 
should so indicate.  The physician should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection on a direct and 
secondary basis, in light of all 
pertinent evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




